t c no united_states tax_court marty j meehan petitioner v commissioner of internal revenue respondent docket no 219-02l filed date before the effective date of sec_6330 i r c r served a continuing wage levy on p’s employer after the effective date of sec_6330 i r c r levied p’s severance_pay pursuant to the continuing wage levy held p’s severance_pay constitutes salary or wages within the meaning of sec_6331 i r c because the continuing wage levy was initiated before the effective date of sec_6330 i r c this court lacks jurisdiction to review r’s levy of p’s severance_pay daniel j arno for petitioner anne d melzer for respondent opinion thornton judge pursuant to sec_6320 and sec_6330 petitioner filed a petition for review of an appeals_office determination sustaining a notice_of_federal_tax_lien filing the primary issue is whether petitioner is entitled to a sec_6330 appeals_office hearing with respect to his challenge of a levy of his severance_pay that occurred after the effective date of sec_6330 pursuant to a continuing wage levy that was served on petitioner’s employer before the effective date of sec_6330 background the parties submitted this case fully stipulated pursuant to rule when petitioner filed his petition he resided in oswego new york petitioner’s tax_liabilities petitioner failed to pay federal income taxes that he owed for taxable years and respondent filed various notices of federal_tax_lien with respect to these unpaid taxes on or about date respondent unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure in respondent filed a notice_of_federal_tax_lien for petitioner’s and income_tax liabilities in respondent filed a second notice_of_federal_tax_lien for petitioner’s and income_tax liabilities continued served a continuing wage levy the continuing wage levy on petitioner’s employer the city of oswego pursuant to the continuing wage levy petitioner’s employer regularly remitted payments to respondent these remittances were applied against petitioner’s and income_tax liabilities at all times petitioner was aware of the continuing wage levy in date shortly before laying petitioner off his employer offered him dollar_figure of severance_pay based on his years_of_service current wages merit and a waiver of any discrimination claim that he might have had against his employer pursuant to the continuing wage levy petitioner’s employer remitted dollar_figure of the severance_pay to respondent his employer then applied dollar_figure to petitioner’s current payroll withholdings and paid petitioner the dollar_figure balance continued in respondent filed a third notice_of_federal_tax_lien for petitioner’s income_tax_liability as far as the record reveals it would appear that this amount was applied to petitioner’s or income_tax liabilities which were the subject of the continuing wage levy petitioner administratively protested the levy of his severance_pay with the taxpayer advocate’s office on or about date petitioner filed form_911 application_for taxpayer_assistance_order to relieve hardship wherein he requested that respondent’s levy be released and that the dollar_figure be returned on date the taxpayer advocate’s office denied petitioner’s request for relief on the ground that petitioner had continued petitioner’s tax_liabilities petitioner failed to file timely federal_income_tax returns for and these returns have since been filed on date respondent made assessments against petitioner for taxable years and apparently on the basis of amounts shown as tax on petitioner’s late-filed returns on date respondent sent petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 relating to petitioner’s and income_tax liabilities on date respondent sent petitioner a final notice notice_of_intent_to_levy and notice of your right to a hearing relating to petitioner’s and income_tax liabilities on or about date in response to these notices petitioner filed a timely form request for a collection_due_process_hearing challenging the legality of the continuing wage levy and raising issues relating to financial hardship notice_of_determination on date after a hearing respondent’s appeals_office issued petitioner a notice_of_determination sustaining the notice_of_federal_tax_lien filing for petitioner’s and income_tax liabilities but determining that petitioner’ sec_4 continued failed to establish that the levy had caused a hardship and income_tax liabilities were not currently collectible through a levy the appeals_office also determined that petitioner’s challenge to the continuing wage levy was not relevant to the collection of the tax shown on the due process hearing notice to the taxpayer ie petitioner’s and income_tax liabilities and may not be considered in this due process hearing discussion the primary issue is whether the appeals_office erred in failing to consider petitioner’s challenge to the levy of his severance_pay that was made in or about date pursuant to a continuing wage levy that was served on petitioner’s employer before the effective date of sec_6330 the notice_of_determination also concluded that petitioner’s income_tax_liability was not currently collectible through a levy in the notice_of_determination the appeals officer determined that petitioner’s and income_tax liabilities were not currently collectible and that no levy action will take place to collect these income_tax liabilities so long as petitioner’s financial condition makes it impossible for him to pay these taxes voluntarily on the basis of this determination the parties agree that there is no collection issue regarding respondent’s proposed levy of petitioner’s and income_tax liabilities the parties also agree that there is no collection issue regarding petitioner’s income_tax_liability in the appeals_office hearing petitioner contended that the filing of the notice_of_federal_tax_lien for his and income_tax liabilities caused him hardship by impairing his credit petitioner raised no issues in his petition or on brief continued statutory and regulatory framework under sec_6331 if any person liable to pay any_tax neglects or refuses to pay the tax within days after notice_and_demand the commissioner is authorized to collect the tax by levy upon all property and rights to property belonging to such person or on which there is a lien for payment of the tax sec_6331 provides that at least days before a levy of a taxpayer’s property the commissioner must provide the taxpayer with notice_of_intent_to_levy sec_6330 was added to the code by the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_746 to provide taxpayers with the right to an appeals_office hearing to challenge the propriety of a proposed levy see 117_tc_63 if dissatisfied with the appeals office’s determination the taxpayer can appeal it to the tax_court or a federal district_court as appropriate sec_6330 sec_6330 is effective for collection actions that are initiated on or after date ie days after its continued relating to this contention we deem petitioner to have conceded this issue see eg rule b 117_tc_117 n petitioner raises no appropriate spousal defenses challenges to the appropriateness of the notice_of_federal_tax_lien filing or offers of collection alternatives sec_6320 sec_6330 we likewise deem petitioner to have conceded these matters date enactment rra sec_3401 112_stat_750 thus if a collection action is initiated before date sec_6330 is inapplicable and this court has no jurisdiction to review the propriety of the collection action see parker v commissioner supra the applicable regulation indicates that if a continuing wage levy is served on the taxpayer’s employer before the effective date of sec_6330 any amounts collected pursuant to such a levy including amounts collected after the effective date of that section are not subject_to the requirements of sec_6330 sec_301_6330-1 example proced admin regs provides prior to date the irs issues a continuous_levy on a taxpayer’s wages and a levy on that taxpayer’s fixed_right to future payments the irs is not required to release either levy on or after date until the requirements of sec_6343 are met the taxpayer is not entitled to a cdp collection_due_process_notice or a cdp hearing under sec_6330 with respect to either levy because both levy actions were initiated prior to date the final regulations were issued on date and are effective for any levy that occurs on or after date sec_301_6330-1 proced admin regs the parties rely on the temporary regulations which are effective with respect to any levy occurring on or after date and before date sec_301_6330-1t j temporary proced admin regs fed reg date the temporary regulations contain the same example provided in the final regulations that is quoted in the text above petitioner’s contentions petitioner does not dispute the validity of the above-quoted regulation petitioner suggests however that the severance_pay in issue constituted neither wages nor a fixed_right to future payments within the meaning of the regulation rather petitioner contends the severance_pay should be considered a separate asset like a bank account and subject_to a separate_levy and thus a separate collection_due_process_hearing accordingly petitioner concludes this court should exercise jurisdiction and hold that he is entitled to an appeals_office hearing on the merits of his challenge to the levy on his severance_pay petitioner’s argument seems to be premised on sec_301_6330-1 example proced admin regs which indicates that a non-fixed separate asset like a bank account is not covered by a continuous_levy on a taxpayer’s wages or a levy on the taxpayer’s fixed_right to future payments for the reasons discussed in this opinion we conclude that petitioner’s severance_pay is covered by the continuing wage levy generally this court’s jurisdiction under sec_6320 and sec_6330 is predicated upon a written notice_of_determination and a timely filed petition see 117_tc_159 114_tc_492 respondent issued petitioner no notice_of_determination for his and income_tax liabilities petitioner contends that the levy on his severance_pay was a separate collection action from the continuing wage levy that applied to his income_tax liabilities and that respondent’s written notice_of_determination with respect to his and income_tax liabilities wherein respondent refused to consider the merits of his challenge to the levy on his severance_pay provides an adequate jurisdictional predicate for this court respondent disagrees it is unnecessary for us continued as explained below we conclude that petitioner’s severance_pay constituted wages within the meaning of the above-quoted regulation accordingly because the continuing_levy on petitioner’s wages predated the effective date of sec_6330 we lack jurisdiction to review respondent’s collection action with respect to the severance_pay whether severance_pay is subject_to a continuing wage levy generally a levy extends only to property possessed and obligations existing at the time levy is madedollar_figure sec_6331 as an exception to this general_rule sec_6331 provides for a continuing_levy on salary or wages dollar_figure the continuing_levy attaches to salary or wages earned but not yet paid at the time of levy advances on salary or wages made after the date of levy and salary or wages earned and becoming payable after the continued to resolve this issue as explained in the text above we conclude that we lack subject-matter jurisdiction to review the levy of petitioner’s severance_pay because this collection action was initiated prior to the effective date of sec_6320 and sec_6330 whenever any property or right to property upon which levy has been made is insufficient to satisfy the claim for which levy is made the commissioner may thereafter and as often as may be necessary proceed to levy in like manner upon any other_property subject_to levy of the person against whom such claim exists until the amount due from him together with all expenses is fully paid sec_6331 sec_6331 also provides for a continuing_levy that attaches up to percent of any specified_payment due to the taxpayer the term specified_payment includes certain federal payments certain exempt amounts under sec_6334 and certain annuity or pension payments sec_6331 date of levy until the levy is released pursuant to sec_6343 sec_301_6331-1 proced admin regsdollar_figure sec_6331 does not specify the types of remuneration that are covered by the term salary or wages the applicable regulations provide however that the term salary or wages includes compensation_for services paid in the form of fees commissions bonuses and similar items sec_301_6331-1 proced admin regs the regulations provide no further explanation or illustration of these similar items of compensation and do not explicitly address whether the term salary or wages includes severance_pay thus the language of sec_6331 and the regulations interpreting that code section are ambiguous as to whether the term salary or wages includes severance paydollar_figure sec_6334 exempts from levy certain amounts payable to or received by an individual as salary or wages for personal services the legislative_history provides little illumination as to whether severance_pay should be considered salary or wages for this purpose before a levy extended only to obligations that existed at the time of levy s rept pincite 1976_3_cb_49 consequently the commissioner was required to make successive levies in cases involving salaries and wages s conf rept pincite 1976_3_cb_807 see also 115_f2d_983 2d cir in sec_6331 was added to the code by the tax reform act of publaw_94_455 sec 90_stat_1709 to provide that a levy on salary or wages of a taxpayer is to be continuous from the date the levy is first made until the tax_liability with respect to which it is made is satisfied or becomes unenforceable because continued for the reasons described below we believe that sec_6331 is properly construed to include petitioner’s severance_pay within the meaning of salary or wages first severance_pay is itself a form of compensation it is paid_by the taxpayer’s employer as compensation_for termination of the employer-employee relationship in re w t grant co 620_f2d_319 2d cir 386_f2d_649 2d cir in fact on occasion this court has characterized severance_pay as a replacement or substitute for salary or wages see eg collins v commissioner tcmemo_2002_115 gross v commissioner tcmemo_2000_342 second severance_pay is computed generally by reference to the employee’s base salary and the employee’s length of service or tenure see webster’s tenth collegiate dictionary defining severance_pay as an allowance usually based on length of service that is payable to an employee on termination of continued of the lapse of time s rept supra pincite c b vol pincite see h rept pincite 1976_3_cb_695 the underlying purpose of the provision sec_6331 is to provide a means of levying upon remuneration payable to a taxpayer on a recurring basis for personal services performed for the payor 49_f3d_1020 4th cir employment dollar_figure for example in kroposki v commissioner tcmemo_1997_563 we held that certain payments constituted severance_pay because they were determined under a schedule generally applicable to laid-off employees based on years_of_service and base salary likewise in webb v commissioner tcmemo_1996_50 we held that an amount a terminated employee received was severance_pay because it was made on the basis of tenure see also broedel v commissioner tcmemo_2001_135 third for federal_income_tax and withholding purposes severance_pay is treated in the same manner as salary and wages under sec_61 which defines gross_income compensation_for services includes salaries wages as well as termination or severance_pay sec_1_61-2 income_tax regs under the employment_tax provisions employers are required to withhold federal_income_tax from severance payments in the same manner as salary or wages any payments made by an employer to an employee on account of dismissal that is involuntary separation the court_of_appeals for the second circuit has defined severance_pay as a form of compensation_for the termination of the employment_relation for reasons other than the displaced employees’ misconduct primarily to alleviate the consequent need for economic readjustment but also to recompense him for certain losses attributable to the dismissal 386_f2d_649 2d cir quoting adams v jersey cent power light co a 2d n j from the service of the employer constitute wages regardless of whether the employer is legally bound by contract statute or otherwise to make such payments sec_31_3401_a_-1 employment_tax regs see 366_fsupp_992 s d n y but see 49_f3d_1020 4th cir rejecting an argument that congress intended the term salary or wages in sec_6331 to have the same meaning as the term wages in the employment_tax provisions in addition for purposes of the federal_insurance_contributions_act fica tax under sec_3121 the term wages has been construed to include severance_pay see eg mccorkill v united_states f_supp 2d d conn see also revrul_71_408 1971_2_cb_340 treating dismissal payments as wages for fica federal_unemployment_tax_act and federal_income_tax withholding purposes fourth the term salary or wages in sec_6331 has been construed broadly for example in united_states v jefferson-pilot life ins co supra the u s court_of_appeals for the fourth circuit concluded that the term salary or wages in sec_6331 includes commissions paid to independent contractors in doing so the court_of_appeals went beyond the employer-employee relationship that we normally associate with salary and wages we believe that a similarly broad construction applies in the case of severance_pay which is paid_by an employer to an employee as a form of compensation_for termination and in effect as a substitute for wages we recognize that the right to severance_pay accrues if at all upon the occurrence of the one-time event of an individual’s termination from employment consequently it is arguable whether severance_pay if paid in a lump sum raises the same types of administrative problems as are associated with the types of recurring payments eg salary wages and commissions that the court_of_appeals for the fourth circuit identified in united_states v jefferson-pilot life ins co supra pincite nonetheless although an employee’s rights to severance_pay come into being only upon termination and although some employees may receive a lump-sum severance payment see kroposki v commissioner supra in some cases severance is paid over a period of time see eg gross v commissioner supra severance payments were made over a period of months in amounts equal to the taxpayer’s salary before he was terminated dollar_figure in these cases taxes are withheld in the same manner as salary and wages see eg id because severance_pay is paid_by an employer to an employee and is often paid as a we point out that bonuses which typically are paid as lump sums are treated as salary or wages for purposes of continuing levies under sec_6331 sec_301_6331-1 proced admin regs substitute for and in a similar manner to salary or wages we believe that including severance amounts in a continuing salary or wage levy is warranted petitioner argues that his severance_pay is not covered by sec_6331 because he was required to affirmatively waive any claim for discrimination to receive his severance_pay petitioner contends that this affirmative act distinguishes his severance_pay from the salary or wages that are covered by sec_6331 we are unpersuaded by petitioner’s argument receipt of any remuneration from an employer whether it be in the form of severance_pay or other salary or wages presumably requires some affirmative act on the employee’s part usually in the form of work up until the time of termination in any event we are unpersuaded that petitioner’s waiver of discrimination claims was anything more than a general release there is no evidence showing what portion if any of the severance package was paid on account of the waiverdollar_figure conclusion we hold that petitioner’s severance_pay constituted salary or wages within the meaning of sec_6331 and was properly levied upon pursuant to the continuing wage levy that was served on his employer in date before the effective date of petitioner makes no allegation that his severance package was in the nature of a settlement agreement for personal physical injuries see sec_104 sec_6330 inasmuch as the collection action with respect to petitioner’s severance_pay was initiated before the effective date of sec_6330 see sec_301_6330-1 example proced admin regs this court lacks jurisdiction to review respondent’s levy upon petitioner’s severance_pay an order and decision will be entered
